Title: Mme. V. Chabanel to John Adams: A Translation, 31 May 1782
From: Chabanel, Mme. V.
To: Adams, John



Sir
Amsterdam, 31 May 1782

I have eagerly asked Mr. Baron de Brederode, the current chamberlain to his royal and imperial majesty, and colonel in the state’s service, to deliver this letter to you so that I may be informed of your health, which, I hope, is perfect, as well as the health of the inestimable Mr. Thaxter, who I have heard has been very ill with fevers. I hope I was misinformed but if not, I do wish him a quick recovery.
The Baron and his wife are good friends for whom I have great respect. He is man of great spirit and is a zealous patriot who wishes to make your excellency’s acquaintance. He has often asked me to introduce him, but I have often missed the opportunity.
Tuesday, I received letters from my nephew Le Roy dated 11 March from Havana. The embargo prevents him from continuing his voyage to Philadelphia, which is very distressing for him and for me. Mr. van Hasselt and Brailsford are going to Carolina on the commodore’s ship, which has not yet arrived. However, my nephew does not dare go on board, being committed to taking passage with Dr. Waterhouse for Philadelphia. Mr. Gillon’s five prizes brought 250,000 f instead of 1,100,000 f they would get here. My nephew had quite a setback on this voyage, and the commodore’s health suffered as well.
I have been indisposed for a while now with a weakness in my chest, and my young daughter has had fevers continuously for three weeks now.
My whole family sends their deep respects for your excellency, which we hope you will hold in your memory as an assurance of the highest esteem and veneration, sir, of your very humble obedient servant

V. ChabanelNee Le Roÿ

